Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 9/21/2020. Claims 1-11 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a filter lens comprising various elements as claimed, more specifically, each irregular slot comprises a distance between the intersection and one of the two end points of the contour line of the irregular slot, and that each distance is decremented, relative to the immediately adjacent irregular slot, when moving along the direction that is perpendicular to the extending direction of the irregular slow, and the light emitting surface comprises a plurality of curved strips which are connected end to end and arrange in sequence, the extending direction of the curved strip is perpendicular to the extending direction of the irregular slot, in a section perpendicular to the extending direction of the curved strip, the contour line of each of the curved strips is curved..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J SNYDER whose telephone number is (571)270-5291.  The examiner can normally be reached on M-F; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY J SNYDER/Examiner, Art Unit 2875                                                                                                                                                                                                        
/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875